 Case 14-05687-jw     Doc 105 Filed 10/19/18 Entered 10/20/18 00:35:56          Desc Imaged
                             Certificate of Notice Page 1 of 4
                               U.S. BANKRUPTCY COURT
                                District of South Carolina

Case Number: 14-05687-jw



                          ORDER ON MOTION TO DISMISS CASE



The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           10/17/2018




                                                   US Bankruptcy Judge ©
                                                   District of South Carolina



        Entered: 10/17/2018
            Case 14-05687-jw    Doc 105 Filed 10/19/18 Entered 10/20/18 00:35:56             Desc Imaged
                                       Certificate of Notice Page 2 of 4
                                     81,7('67$7(6%$1.5837&<&2857
                                        ',675,&72)6287+&$52/,1$



    ,15(                                                    &+$37(5
                                                              
    'HERUDK:LOOLV&XOOHU                                     &$6(12-:
                                                              
                                                              25'(5',60,66,1*&$6(21027,212)
                                    'HEWRUV                '(%7256
    
                                                      
                                                      
          7KLVPDWWHULVEHIRUHWKH&RXUWRQDPRWLRQWRGLVPLVVSXUVXDQWWR86&EILOHGE\
    'HERUDK:LOOLV&XOOHU

                ,7,625'(5('WKDW

                   7KHFDVHRI'HERUDK:LOOLV&XOOHULVGLVPLVVHGDQG

                   $Q\IHHVGXHWRWKH&OHUNRI&RXUWSXUVXDQWWR86&DQGWKHDSSHQGL[
                      WKHUHWRVKDOOEHSDLGZLWKLQWHQGD\VRIWKHHQWU\RIWKLV2UGHUXQOHVVRWKHUZLVH
                      RUGHUHGE\WKH&RXUW
                
                $1',7,66225'(5('

                                                          




       Case 14-05687-jw             Doc 105 Filed 10/19/18 Entered 10/20/18 00:35:56                                Desc Imaged
                                           Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                District of South Carolina
In re:                                                                                                     Case No. 14-05687-jw
Deborah Willis Culler                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0420-3                  User: beaulieu                     Page 1 of 2                          Date Rcvd: Oct 17, 2018
                                      Form ID: pdf01                     Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 19, 2018.
db             +Deborah Willis Culler,    2044 Haverford Circle,     Columbia, SC 29203-2041
aty            +Daniel B Bank of North Carolina, Jr.,     Lott & Searcy, LLP,    3022 Millwood Avenue,
                 Columbia, SC 29205-1800
542702953      +Aaron’s, Inc.,    SALO Lockbox,    PO Box 102746,    Atlanta, GA 30368-2746
542668515     ++BANK OF NORTH CAROLINA,    ATTN SPECIAL ASSETS,     3980 PREMIER DR SUITE 130,
                 HIGH POINT NC 27265-8409
               (address filed with court: BANK OF NORTH CAROLINA,       PO BOX 1148,   Thomasville NC 27361)
542683303      +Bank of North Carolina,    c/o Daniel B. Lott, Jr.,     Lott & Searcy, LLP,    3022 Millwood Avenue,
                 Columbia, SC 29205-1800
542668516      +Brock and Scott,    3800 Fernandina Rd,    Ste 110,    Columbia SC 29210-3838
542668517      +Brock and Scott,    1315 Westbrook Plaza,    Winston Salem NC 27103-1357
542679159       CITY OF COLUMBIA,    1336 Washington St.,    Columbia, SC 29201
542668518      +FCI MORTGAGE,    PO BOX 27370,    Anaheim CA 92809-0112
542668519      +JAMES SUTTON,    314 Duke Av.,    Columbia SC 29203-3914
542668520      +LOTT & SEARCY, LLP,    3022 Millwood Av.,    Columbia SC 29205-1800
542749908      +Pontus Investment Portfolio I, LL,     323 Fifth Street,    Eureka, CA 95501-0305
542668522      +SANTANDAR,    PO BOX 961245,    Fort Worth TX 76161-0244
542700563      +Santander Consumer USA Inc.,     P.O. Box 560284,    Dallas, TX 75356-0284
542668523      +Wells Fargo,    PO Box 98751,    Las Vegas NV 89193-8751
542748754      +Wells Fargo Bank,    PO Box 63491 MAC A0143-042,     San Francisco, CA 94163-0001
542740765      +Wells Fargo Bank, N.A.,    Attention: Bankruptcy Department,     MAC# D3347-014,
                 3476 Stateview Blvd.,    Fort Mill, SC 29715-7203
542683300      +c/o Daniel B. Lott, Jr.,     Lott & Searcy, LLP,    3022 Millwood Avenue,
                 Columbia, SC 29205-1800

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcy.bnc@ditech.com Oct 17 2018 22:30:47       Ditech Financial LLC,
                 PO Box 0049,   Palatine, IL 60055-0001
542683049       E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Oct 17 2018 22:28:23
                 American InfoSource LP as agent for,    First Data Global Leasing,    PO Box 248838,
                 Oklahoma City, OK 73124-8838
542680572      +E-mail/Text: BankruptcyNotices@aafes.com Oct 17 2018 22:30:42
                 Army & Air Force Exchange Services,    c/o Bass & Associates, P.C.,
                 3936 E. Ft. Lowell Rd, Suite #200,    Tucson, AZ 85712-1083
542672974      +E-mail/Text: g17768@att.com Oct 17 2018 22:30:40      BellSouth Telecommunications, Inc.,
                 % AT&T Services, Inc,   Karen Cavagnaro, Paralegal,     One AT&T Way, Room 3A104,
                 Bedminster, NJ 07921-2693
542741008       E-mail/Text: bankruptcy.bnc@ditech.com Oct 17 2018 22:30:47       Green Tree Servicing LLC,
                 PO Box 6154,   Rapid City, SD 57709-6154,    Telephone Number 888-298-7785
542668521      +E-mail/Text: rctbankruptcy@rcgov.us Oct 17 2018 22:31:01       RICHLAND COUNTY TREASURER,
                 PO BOX 11947,   Columbia SC 29211-1947
542749836       E-mail/Text: bknotices@snsc.com Oct 17 2018 22:31:13       SN Servicing Corporation,
                 323 Fifth Street,   Eureka, CA 95501,    1-800-561-4567
542697354       E-mail/Text: appebnmailbox@sprint.com Oct 17 2018 22:30:52       Sprint,   Attn Bankruptcy Dept,
                 PO Box 7949,   Overland Park KS 66207-0949
                                                                                              TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
543042647*       +SANTANDER CONSUMER USA INC.,   P.O. BOX 560284,   DALLAS, TX 75356-0284
542683301*       +c/o Daniel B. Lott, Jr.,   Lott & Searcy, LLP,   3022 Millwood Avenue,
                   Columbia, SC 29205-1800
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 19, 2018                                            Signature: /s/Joseph Speetjens
     Case 14-05687-jw       Doc 105 Filed 10/19/18 Entered 10/20/18 00:35:56               Desc Imaged
                                   Certificate of Notice Page 4 of 4


District/off: 0420-3          User: beaulieu              Page 2 of 2                  Date Rcvd: Oct 17, 2018
                              Form ID: pdf01              Total Noticed: 26

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 17, 2018 at the address(es) listed below:
              B. Lindsay Crawford, III    on behalf of Creditor   Santander Consumer USA Inc.
               wayne@crawfordvk.com, lindsay@crawfordvk.com
              B. Lindsay Crawford, III    on behalf of Creditor   Green Tree Servicing LLC wayne@crawfordvk.com,
               lindsay@crawfordvk.com
              Daniel A. Stone    on behalf of Debtor Deborah Willis Culler danielstonelaw@gmail.com,
               bengoshi73@gmail.com;michelle.stonelaw@gmail.com
              Daniel B. Lott, Jr.    on behalf of Attorney Daniel B Bank of North Carolina, Jr.
               dlott@lottandsearcy.com
              Edward L. Grimsley    on behalf of Creditor   SRP 2013-10, LLC egrimsley@grimsleylaw.com,
               kbranham@grimsleylaw.com
              Sara C. Hutchins    on behalf of Creditor   Green Tree Servicing LLC wayne@crawfordvk.com
              Travis E. Menk   on behalf of Creditor    Wells Fargo Bank, N.A. travis.menk@brockandscott.com,
               scbkr@brockandscott.com;wbecf@brockandscott.com
              Travis E. Menk   on behalf of Creditor    Pontus Investment Portfolio
               travis.menk@brockandscott.com, scbkr@brockandscott.com;wbecf@brockandscott.com
              Travis E. Menk   on behalf of Creditor    SN Servicing Corporation travis.menk@brockandscott.com,
               scbkr@brockandscott.com;wbecf@brockandscott.com
              Travis E. Menk   on behalf of Creditor    Regions Mortgage travis.menk@brockandscott.com,
               scbkr@brockandscott.com;wbecf@brockandscott.com
              US Trustee’s Office     USTPRegion04.CO.ECF@usdoj.gov
              William K. Stephenson, Jr.    stephenson@ch13.newsouth.net,
               ecf@ch13.newsouth.net;ecfbkup@ch13.newsouth.net
              William K. Stephenson, Jr.    on behalf of Trustee William K. Stephenson, Jr.
               stephenson@ch13.newsouth.net
                                                                                              TOTAL: 13
